DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2008/0165128) in view of Koo (US 2004/0239629).
Regarding claim 1:
Cheng discloses:
A mouse device, comprising: 
a mouse roller structure (e.g., Fig. 2), comprising: 
a fixed seat (shown in, e.g., Fig. 1A); 
a roller having a central shaft, the central shaft being pivoted to the fixed seat (Fig. 1A: 102, 103; paragraph 22); 
a ratchet adjacent to a side of the roller in parallel and coaxially fixed to the central shaft, the ratchet and the roller rotating simultaneously, an outer circumferential surface of the ratchet having an outer circumferential tooth (Fig. 1A: 104); and 
a swing seat comprising a pivoting portion and an abutting portion (most clearly visible in Fig. 1B: 113), the pivoting portion being pivoted to the fixed seat, 
Wherein, the swing seat is capable of swinging about the pivoting portion, such that the abutting portion is capable of being selectively away from the ratchet or close to the ratchet so as to make the convex portion of the folding plate radially abut against the outer circumferential tooth of the ratchet (paragraphs 24-26).
Cheng does not disclose:
“an independent L-shaped fixing plate being assembled to the abutting portion of the swing seat, an end of the L-shaped fixing plate being bent with a folding plate, the folding plate being not in contact with the abutting portion and spaced from the abutting portion by an interval, the folding plate being protruded with a convex portion”
Note that Cheng does have an L-shaped fixing plate, an end of the L-shaped fixing plate being bent with a folding plate, the folding plate being protruded with a convex portion (Fig. 1B: 113). But it is not “independent.” Instead it and the abutting portion are all one piece.
Koo discloses:
An independent piece (Fig. 3: 66) being assembled to the abutting portion of the swing seat (Fig. 3: 67).
It would have been obvious to one of ordinary skill in the art at the time the application was filed from the teaching of Koo to include in Cheng an independent L-shaped fixing plate being assembled to the abutting portion of the swing seat, an end of the L-shaped fixing plate being bent with a folding plate, the folding plate being not in contact with the abutting portion and spaced from the abutting portion by an interval, the folding plate being protruded with a convex portion.
The rationale is as follows:
Cheng and Koo are directed to the same field of art.
Cheng is very similar to the claim except that the abutting arm into in the L-shaped fixing plate is one piece.
Koo discloses that in very similar circumstances these kind of components can be made up of multiple components (in this case the elements 67 and 66 are both independent elements). Making the end of Cheng’s swing seat out of two separate pieces is all that is required to meet the claim language. Taking one integral component and making it into two separate pieces is obvious, especially given that Koo shows that a very similar kind of component can be made from separate pieces. One of ordinary skill in the art could have included this with predictable results.
Regarding claim 2: 
Cheng discloses:
wherein the convex portion is integrally formed on a surface of the folding plate (e.g., Fig. 4A).
Regarding claim 3:
 Cheng discloses:
wherein the convex portion is a convex point (e.g., Fig. 4A).
Regarding claim 6:
Cheng discloses:
wherein the swing seat is connected to a driving member, and the driving member drives the swing seat to swing about the pivoting portion (paragraph 25).
Regarding claim 7:
Cheng discloses: 
wherein the swing seat comprises a driven portion, the pivoting portion is between the driven portion and the abutting portion, and the driving member is connected to the driven portion (Fig. 4A). 
Regarding claim 10:
Cheng discloses:
 wherein the swing seat is further provided with a restoring spring, an end of the restoring spring is connected to the swing seat, and an another end of the restoring spring is against the fixed seat (Fig. 4A: 112). 
Regarding claim 11:
Cheng discloses:
a housing, wherein a surface of the housing is provided with a through hole, the mouse roller structure is disposed inside the housing, and a part of the roller penetrates through the through hole (shown in Fig. 2). 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Koo, and further in view of Yung-Chou (US 6,014,130).
Regarding claim 4:
Cheng in view of Koo discloses a mouse device as discussed above.
Cheng in view of Koo does not disclose:
“wherein the folding plate is further provided with a hollow hole.”
Yung-Chou discloses:
wherein the folding plate (Fig. 1: 33) is further provided with a hollow hole (Fig. 1: 332).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cheng in view of Koo the elements taught by Yung-Chou.
The rationale is as follows:
Cheng, Koo, and Yung-Chou are directed to the same field of art.
This element in Yung-Chou has a very similar purpose to Cheng’s plate just with a variant sort of construction. One of ordinary skill in the art could easily have incorporated it with predictable results.
Regarding claim 5:
Cheng, etc., discloses:
wherein a side of the hollow hole is formed with a side arm, and the convex portion is disposed on the side arm (as seen on Fig. 1: 33). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Koo, and further in view of Blandin et al. (US 2007/0146324).
Regarding claim 8:
Cheng in view of Koo discloses a mouse device as discussed above.
Cheng in view of Koo  does not disclose:
“wherein the driving member comprises an electric motor and a cam member connected to the electric motor, the cam member has an outer circumference, and the outer circumference is against the driven portion of the swing seat.”
Blandin discloses:
wherein the driving member comprises an electric motor and a cam member connected to the electric motor, the cam member has an outer circumference, and the outer circumference is against the driven portion of the swing seat (paragraph 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in Cheng in view of Koo the elements taught by Blandin.
The rationale is as follows:
Cheng, Koo, and Blandin are directed to the same field of art.
Blandin discloses a method that can make driving it easier. One of ordinary skill in the art could have included this with predictable results.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Koo, and further in view of applicant’s admitted prior art.
Regarding claim 9:
Cheng in view of Koo discloses a mouse device as discussed above.
Cheng in view of Koo does not disclose:
“wherein an end of the central shaft is further provided with a semicircular notch, a center of the ratchet has a semicircular shaft hole, and the ratchet is sleeved on the end of the central shaft by the semicircular shaft hole.”
	In a previous Office Action, the Examiner took Official Notice that a shaft with a semicircular notch is an extraordinarily common way of attaching elements to a shaft. This is now taken as admitted prior art.
	One of ordinary skill in the art could have included it in Cheng in view of Koo with predictable results.
	The rationale is as follows:
	Cheng doesn’t actually disclose how the ratchet is attached. As this is a typical method it would have been obvious.

Response to Arguments
Applicant's arguments filed 05 January 2021 have been fully considered but they are not persuasive.
Applicant’s arguments are directed to the new language regarding the independent L-shaped folding plate. Since Cheng’s device is otherwise very similar except the L-shaped end is part of the abutting portion instead of an independent piece, this argument is not very convincing. Making elements separable -- i.e., out of separate pieces – is usually in and of itself obvious.
But just to show beyond a doubt that making this kind of component out of separate pieces is known in the art, Koo has been relied upon.
Therefore applicant’s arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694